Citation Nr: 9934188	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  98-16 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
nonservice-connected pension benefits in the original amount 
of $7,388, to include whether the overpayment was properly 
created.

(The issue of the determination of the proper initial rating 
for post-traumatic stress disorder is the subject of a 
separate appellate decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1966 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).

The Board observes that the veteran has contended that the 
overpayment at issue resulted from the VA's failure to act 
timely in reducing his award and in notifying him of the 
overpayment.  This argument suggests that the veteran raised 
a challenge to the validity of the overpayment, as well as an 
appeal of the waiver denial.  The United States Court of 
Appeals for Veterans Claims (Court) has held that it is 
improper to adjudicate an application for waiver without 
first deciding a veteran's challenge to the lawfulness of the 
debt.  See Schaper v. Derwinski, 1 Vet.App. 430 (1991).  
Although the holding in Schaper pertained to an overpayment 
under the loan guaranty program, the Board finds it equally 
applicable to an overpayment of VA pension benefits.

In light of the foregoing, the issue on appeal has been 
recharacterized as noted above.  The Board recognizes that 
the RO has not had the opportunity to adjudicate the issue as 
recharacterized, and that typically, in such a case, the 
claim would be remanded to the RO for initial consideration.  
However, as explained below, the Board believes that a 
favorable disposition is warranted in this case; therefore 
the veteran has not been prejudiced by the Board's initial 
consideration of this issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Solely as a result of administrative error on the part of 
the VA, the veteran was overpaid VA pension benefits in the 
calculated amount of $7,388.


CONCLUSION OF LAW

The overpayment of VA pension benefits, in the calculated 
amount of $7,388, was improperly created.  38 U.S.C.A. 
§§ 5107, 5112(b)(10) (West 1991); 38 C.F.R. § 3.500(b)(2) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran believes that the overpayment at issue resulted 
from the RO failing to act promptly in reducing his 
nonservice-connected pension benefits.  As a preliminary 
matter, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  See Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990); 
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  That is, the 
Board finds that the veteran has presented a claim which is 
not implausible when his contentions and the evidence are 
viewed in the light most favorable to that claim.  The Board 
is also satisfied that all relevant facts have been properly 
and sufficiently developed.

The record shows that the veteran filed a claim for 
nonservice-connected pension benefits in March 1994.  He 
reported that he had been completely disabled from August 
1993 and that he had no current income.  The RO issued a 
rating decision in October 1994 which awarded the veteran 
nonservice-connected disability pension pursuant to 38 C.F.R. 
§ 3.321(b)(2)(1999).  The following month, the RO informed 
the veteran of the amount of his monthly pension and stated 
that the amount had been determined based upon his household 
income.  The RO informed the veteran that it was his 
responsibility to inform the RO of any change in income.

The record includes a Social Security notice of award dated 
in July 1997.  This notice informed the veteran that he was 
entitled to Social Security benefits beginning in February 
1996.  Therefore, he would receive a lump sum award and 
$1,153 per month effective from July 1997.  The veteran 
submitted this information to the RO in August 1997, 
approximately two weeks after he had received the notice.  
However, the RO continued to award pension benefits to the 
veteran and, in fact, the claims folder contains an updated 
award letter dated in October 1997.

In March 1998, the RO informed the veteran that his pension 
benefits had been terminated as of August 1997 because his 
family income now exceeded the statutory maximum due to the 
receipt of Social Security benefits in July 1997.  In May 
1998, the RO informed the veteran that this termination of 
benefits had created an overpayment.  The following month, 
the veteran requested a waiver of recovery of the 
overpayment.  The RO issued a rating decision in August 1998 
which denied the veteran's request for waiver of recovery of 
the overpayment.  The veteran thereafter filed a timely 
Notice of Disagreement and substantive appeal.

The veteran has not contended that he was legally entitled to 
receive VA pension benefits at a rate different from the 
amount which he was awarded.  Accordingly, the $7,388 
overpayment will be considered properly created unless sole 
VA error was responsible for its creation.  Sole 
administrative error connotes that the veteran neither had 
knowledge of nor should have been aware of the erroneous 
award, and that his actions or his failure to act did not 
contribute to the payment of the erroneous award.  Applicable 
legislation provides that the effective date of reduction or 
discontinuance of an award, based solely on administrative 
error or error in judgment by the VA, is the date of the last 
payment of the erroneous award.  38 U.S.C.A. § 5112(b)(10) 
(West 1991); 38 C.F.R. § 3.500(b)(2) (1999).

In this case, the veteran has asserted that he was not at 
fault in the creation of the indebtedness at issue because he 
promptly informed the RO of his Social Security award.  After 
having received notice of the veteran's Social Security 
award, the RO continued to pay pension benefits to the 
veteran for several months.  Allegedly, the veteran believed 
that he was entitled to those benefits because his overall 
disability picture had not changed and the RO did not inform 
him of any change in benefits.

The above evidence clearly shows that the VA was at fault in 
creating the overpayment at issue by reason of its failure to 
timely terminate the veteran's pension award and its 
continued payment of full benefits when it had knowledge that 
the veteran was in receipt of Social Security benefits.  The 
veteran's actions or failure to act did not contribute in any 
way to the erroneous payments.  In fact, the veteran 
immediately informed the RO of his Social Security award, 
thereby fulfilling his duty of notifying the RO of any change 
in income.

In addition, the veteran was not notified of the overpayment 
until May 1998.  There is no evidence suggesting that he had 
or should have had knowledge of the erroneous award prior to 
that time.  Before May 1998, following the veteran's receipt 
of each mistakenly issued check, the RO never notified him of 
any error in issuance.  Moreover, there is no documentation 
contradicting or refuting the veteran's claim that he 
believed he was entitled to the erroneous payments.  As the 
RO had properly paid the veteran nonservice-connected pension 
benefits in the past, it was reasonable for the veteran to 
assume that the continued payments received from the RO were 
proper.

Affording the veteran the benefit of the doubt, the Board 
concludes that the erroneous award was not based on an act of 
commission or omission by the veteran, nor was it within his 
knowledge.  Rather, the veteran was overpaid VA pension 
benefits solely as a result of administrative error on the 
part of the VA.  The VA received notice of the veteran's 
change in income approximately six months before properly 
reducing the veteran's award; consequently, the overpayment 
resulted.

In light of the foregoing, the Board finds that the 
overpayment of VA pension benefits, in the amount of $7,388, 
was improperly created, and therefore, may not be assessed 
against the veteran.  Furthermore, the veteran is entitled to 
a refund of any and all amounts of VA pension benefits 
already withheld in recoupment of the overpayment at issue in 
this appeal.


ORDER

As the overpayment of VA pension benefits, in the calculated 
amount of $7,388, was improperly created, this appeal is 
granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

